Case 4:21-cv-00279 Document 8-1 Filed on 04/27/21 in TXSD Page 1 of 3




                      EXHIBIT 1
     Case 4:21-cv-00279 Document 8-1 Filed on 04/27/21 in TXSD Page 2 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

PHILLIPS 66 COMPANY,                              §
                                                  §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   CIVIL ACTION NO. 4:21-cv-00279
                                                  §
RAAJ UNOCAL LUBRICANTS LIMITED,                   §
                                                  §
                                                  §
               Defendant.                         §

                       AFFIDAVIT OF MANAS UPMANYU
             IN SUPPORT OF MOTION TO EXTEND TIME FOR SERVICE
       I, Manas Upmanyu, ,declare as follows:

       1.      I make this declaration based on my own personal knowledge and could and

would competently testify as to the matters set forth below if called upon to do so.

       2.      I am a Senior Associate with Lall&Sethi, an Indian law firm that represents

Plaintiff Phillips 66 Company in certain intellectual property matters in India.

       3.      On January 29, 2021, I emailed Defendant Raaj Unocal Lubricants Limited a

copy of the Complaint filed in this Action (Civ. No. 4:21-cv-00279, the "United States Action")

and asked whether Defendant would be willing to agree to formally waive service of the

Complaint. I was also aware that Defendant had Indian counsel who represented Defendant in

other intellectual property matters in India. Accordingly, I also emailed a copy of the Complaint

and this request to Defendant's Indian counsel.

       4.      On February 1, I emailed Defendant and Defendant's Indian counsel the summons

which issued on January 29 and followed up regarding the potential waiver of service. On
    Case 4:21-cv-00279 Document 8-1 Filed on 04/27/21 in TXSD Page 3 of 3




February 8, 2021, I again followed up with Defendant via email regarding the potential waiver of

service.

       5.         I did not receive a response to these emails.

       6.         On March 8, 2021, Defendant filed a lawsuit in India against Phillips 66

Company and obtained an ex parte temporary restraining order prohibiting Phillips 66 Company

from proceeding with the United States Action. Defendant attached a copy of the Complaint

from the United States Action to the Indian lawsuit.

           7.     On March 10, 2021, Defendant's Indian counsel served Plaintiff a copy of the

Indian lawsuit via email.


           I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed in Shimla, India on April 15, 2021.




                                                         Manas Upmanyu
